ORDER
PER CURIAM.
Movant, Antonio Taliaferro, appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. He contends he pleaded guilty involuntarily due to his plea attorney’s false promise that the trial court would grant him probation.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum for their use only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).